DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendment filed 1/28/2022.  Claims 1-25 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0074898 to Snyder (Snyder).
In reference to claim 1, Snyder teaches a thermoelectric heat pump (FIG. 3-4), comprising at least one distributed transport properties (DTP) thermoelectric (TE) couple (100, FIG. 3-4) comprising at least one DTP TE element (110, 120, FIG. 3-4), wherein the at least one DTP TE element comprises a DTP TE material within which at least two of a Seebeck coefficient (par 0039, 0042, 0043) and thermal conductivity vary (par 0053) such that when that DTP TE element is subjected to a fixed temperature differential and no current is flowing in a primary direction that produces heat pumping action, at least at one position within that DTP TE 
	In reference to claim 2, Snyder teaches the system as explained in the rejection of claim 1, and Snyder additionally teaches in which the steady state current that produces said lower temperature at least at the one position is between 0 current flow and a current flow that produces maximum coefficient of performance (COP) (inherent in the structures of FIG. 3 and 4; minimum possible current flow is zero which produces zero temperature change and maximum possible flow is the flow which produces maximum temperature change, including the flow which allows for COP).
In reference to claim 3, Snyder teaches a thermoelectric couple (100, FIG. 3-4), comprising at least one distributed transport properties (DTP) thermoelectric (TE) element (110, 120, FIG. 3-4) comprising more than one TE material composition (112, 114 and 116, FIG. 4) in a primary direction of current flow and within which at least two of a Seebeck coefficient (par 0052) and a thermal conductivity vary (par 0053) such that when current flows in that direction and produces a heat pumping effect, a change in the TE material composition in the primary direction of current flow produces a local cooling effect within the DTP TE element that opposes Joule heating in at least a portion of the DTP TE element (Thompson effect; par 0050-0062). 
In reference to claim 4, Snyder teaches a thermoelectric couple (100, FIG. 3-4), comprising at least one distributed transport properties (DTP) thermoelectric (TE) element (110, 120, FIG. 3-4) comprising more than one TE material composition (112, 114 and 116, FIG. 4) in a primary direction of current flow and within which at least two of a Seebeck coefficient (par 
In reference to claim 5, Snyder teaches the thermoelectric heat pump as explained in the rejection of claim 3, and Snyder teaches that the change in the TE material composition in the primary direction of current flow produces a maximum cooling capacity at least 10% greater than that produced by a reference TE couple of same length in the primary direction of current flow and fabricated using any single n-type and any single p-type TE material contained within the at least one DTP couple (inherent in the structure of TE couple depicted in FIG. 3-4).  
In reference to claim 6, Snyder teaches the thermoelectric heat pump as explained in the rejection of claim 3, and Snyder teaches that the change in the TE material composition in the primary direction of current flow produces a maximum cooling capacity at least 20% greater than that produced by a reference TE couple of same length in the primary direction of current flow and fabricated using any single n-type and any single p-type TE material contained within the at least one DTP couple (inherent in the structure of TE couple depicted in FIG. 3-4).
In reference to claim 7, Snyder teaches the thermoelectric heat pump as explained in the rejection of claim 3, and Snyder teaches that the change in the TE material composition in the primary direction of current flow produces a maximum efficiency increase at least 2% greater than that produced by a reference TE couple of same length in the primary direction of current flow and fabricated using any single n-type and any single p-type TE material contained within the at least one DTP couple (inherent in the structure of TE couple depicted in FIG. 3-4).

In reference to claim 9, Snyder teaches the thermoelectric heat pump as explained in the rejection of claim 3, and Snyder teaches that the change in the TE material composition in the primary direction of current flow produces a maximum temperature differential increase at least 2% greater than that produced by a reference TE couple of same length in the primary direction of current flow and fabricated using any single n-type and any single p-type TE material contained within the at least one DTP couple (inherent in the structure of TE couple depicted in FIG. 3-4).
In reference to claim 10, Snyder teaches the thermoelectric heat pump as explained in the rejection of claim 3, and Snyder teaches that the change in the TE material composition in the primary direction of current flow produces a maximum temperature differential increase at least 5% greater than that produced by a reference TE couple of same length in the primary direction of current flow and fabricated using any single n-type and any single p-type TE material contained within the at least one DTP couple (inherent in the structure of TE couple depicted in FIG. 3-4).
In reference to claim 11, Snyder teaches the thermoelectric heat pump as explained in the rejection of claim 3, and Snyder teaches that the where under identical heat load conditions and the same temperature difference, input power to the DTP TE couple is at least 10% lower than 
In reference to claims 12-18 and 19-25, they claim the same limitations as claimed in claims 5-11; thus, said claims are rejected in the similar manner, as described in detail above.
Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive.
In reference to the applicant’s argument, page 8, third paragraph, that Snyder does not teach “a distributed transport properties (DTP) thermoelectric (TE) material “within which at least two of (i) a Seebeck coefficient, (ii) a thermal conductivity, and (iii) an electrical resistance vary,”, the Examiner respectfully disagrees.  Snyder teaches varying both the Seebeck coefficient and the thermal conductivity (par 0052 and 0053) within the same DTP TE element (110 or 120, FIG. 4).
The rejections remain as previously stated.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 9,865,788 to Laemmle et al. teaches thermoelectric device, in particular thermoelectric generator or heat pump.
U.S. Patent 9,178,128 to Jovovic et al. teaches a thermoelectric devices with interface materials and methods of manufacturing the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
02/16/2022